Citation Nr: 0116742	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation higher than 30 percent for 
degenerative joint disease, left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1980 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO that, among other things, granted service connection for a 
left knee injury with degenerative joint disease and assigned 
a noncompensable (zero percent) rating for this disability 
from April 1, 1996, under the provisions of 38 C.F.R. 
§ 4.71(a) Diagnostic Code 5010-5257.  In a rating decision of 
April 1998, the RO increased the evaluation for the veteran's 
left knee disability to 10 percent disabling, effective from 
April 1, 1996, under the provisions of 38 C.F.R. § 4.71(a) 
Diagnostic Code 5010.  

In a decision of November 1998, the Board denied an 
evaluation in excess of 10 percent for the veteran's left 
knee disability.  The veteran appealed.  

In May 1999, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's November 1998 decision and 
remanded the case to the Board pursuant to a Joint Motion for 
Remand and to Stay Further Proceedings.  

In February 2000, the Board remanded this case to the RO for 
further development in accordance with the Court's May 1999 
Joint Motion For Remand and to Stay Further Proceedings.  
Thereafter, in a rating decision of October 2000 the RO 
increased the evaluation for the veteran's left knee 
disability to 30 percent based on "severe" recurrent 
subluxation or lateral instability of the knee under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Codes 5010-
5257.  The veteran is now seeking a higher evaluation for his 
service connected left knee disability, based on symptoms of 
limitation of knee motion or painful motion.  

The case is now before the Board for further appellate 
consideration.  


REMAND

As noted above, the veteran is currently assigned a 30 
percent rating for his left knee disability, under 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5010-5257.  In the rating 
decision, it was noted that such rating was based on 
"severe" subluxation and lateral instability of the knee.  
However the evidence cited does not appear to favor such 
conclusion.  For example, during VA examination in August 
2000 the veteran stated that "sometimes" the knee felt like 
it would pop or give way.  A report from the private 
physician in May 2000 noted that there was no instability.  
The veteran and his representative contend that a rating 
higher than 30 percent is warranted for the veteran's left 
knee on the basis of the presence of arthritis manifested by 
painful and limited knee motion, using the criteria set forth 
in the provisions of 38 C.F.R. § 4.71(a), Diagnostic Codes 
5010-5003.  A review of the record reflects that the primary 
manifestation of the left knee disorder is pain, exacerbated 
by activity.  The veteran's range of knee motion has been 
generally recorded as full.  In evaluating his disorder as 
representing "severe recurrent subluxation and lateral 
instability," it is unclear whether such was intended to 
incorporate any impairment due to functional loss due to pain 
and weakness.  

In this regard, opinions by the VA General Counsel dated July 
1, 1997 (VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-
98) have held that separate disability evaluations may be 
assigned for service connected knee disability under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Codes 5257 and 
5003 when a veteran is found to have both arthritis and 
instability of the knee.  Degenerative (traumatic) arthritis 
in the veteran's left knee has been demonstrated on x-rays, 
most recently on an x-ray performed during a VA examination 
conducted in August 2000.  The record does contain an 
indication that, at times, there are complaints and/or 
findings of instability.  Since that is the case, separate 
compensable evaluations for arthritis may be in order in this 
case.  

To warrant a 10 percent rating for arthritis with limitation 
of motion there must be a noncompensable limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 or painful 
motion.  A noncompensable rating under Diagnostic Code 5260 
requires that flexion be limited to 60 degrees.  A 
noncompensable rating under Diagnostic Code 5261 requires 
that extension be limited 5 degrees.  On the last VA 
examination in August 2000, the veteran did not have the 
required limitation of motion for a separate 10 percent 
rating.  Moreover, the VA orthopedic examination of August 
2000 provided no information regarding the presence or 
absence of pain on motion of the left knee.  (On the 
veteran's previous orthopedic examination in August 1996 the 
veteran complained of knee pain, but it was reported that 
there was no objective evidence of pain on motion.)  

As noted by the Court in its May 1999 Joint Motion For Remand 
and to Stay Further Proceedings, and as also noted in the 
previous Board remand of this case in February 2000, a 
contemporaneous examination of the veteran's left knee is 
required that provides sufficient clinical evidence upon 
which to base a rating of the veteran's left knee disability 
which satisfies the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain and weakness, 
fatigability, incoordination, or pain on movement of the knee 
joint.  Consideration of these factors when considering a 
rating based on limitation of motion for the veteran's 
service connected left knee disorder is also required by the 
Court's holding in Deluca v. Brown, 8 Vet. App. 202 (1995).  

The VA examination of August 2000 conducted pursuant to the 
Board's previous remand of this case reported that the 
veteran's left knee had been "bothering" him for some time.  
Occasional swelling was reported and the veteran was noted to 
complain that left knee felt sometimes felt that it wanted to 
"pop" or wanted to lock, or to give way.  The veteran also 
reported that it hurt mainly on the medial side and also 
under the patella.  He was noted to have range of motion from 
zero to 130 degrees in the left knee.   It was noted that 
there was some medial joint line tenderness.  However, as 
noted earlier, there was no comment regarding the presence or 
absence of functional loss due to pain or pain on motion.  
Also, the August 2000 VA orthopedic examination made no 
reference to the presence or absence of weakened movement, 
fatigability, or incoordination.  Clearly therefore this 
examination cannot provide a basis for a rating of the 
veteran's left knee disability based on limitation of knee 
motion that satisfies the provisions of 38 C.F.R. §§ 4.40, 
4.40 or the Court's requirements in Deluca v. Brown, supra.  
The Court has said that where a remand order of the Board is 
not complied with, the Board itself errs in failing to ensure 
compliance with the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In view of the above, a further VA orthopedic examination of 
the left knee is necessary prior to further appellate 
consideration of the issue currently certified for appeal.  
In order to clarify the medical findings so that the left 
knee can be properly evaluated, the examiner should be asked 
to comment on the presence of recurrent subluxation or 
lateral instability and the degree to which either or both is 
present.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  Accordingly, the issue on appeal must also be 
remanded to the RO so that it can again adjudicate these 
issues in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issue of entitlement to an evaluation higher than 30 
percent for a left knee disability.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard the RO should contact the 
claimant and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for a higher 
evaluation for a left knee disability to 
include symptoms of limitation of motion 
or pain on motion under the Veterans 
Claims Assistance Act of 2000.  The RO 
should also inform the appellant of the 
various types of documentation that can 
serve as evidence in regard to his claim.  

2.  In the event the veteran has lost 
time from work or has had workplace 
accommodations made by his employer on 
account of his left knee disorder, he 
should provide documentation of such from 
his employer.  

3.  The RO should afford the veteran 
another VA orthopedic examination to 
determine the current severity of his 
service connected left knee disability.  
The claims folder, to include a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent clinical records can be 
reviewed in detail.  The examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  All pertinent 
clinical findings should be reported in 
detail.  

The range of motion in the veteran's left 
knee should be reported in degrees of 
extension and flexion with full extension 
at 0 degrees and full flexion at 140 
degrees, per 38 C.F.R. § 4.71(a), Plate 
II.  The presence or absence of pain on 
motion in the left knee should be noted, 
and, if present, its severity should be 
described.  After reviewing the pertinent 
aspects of the veteran's medical and 
employment history, the examining 
physician should also comment on the 
effects of any demonstrated disability in 
the left knee on the veteran's ordinary 
activities and on how this disability 
impairs him functionally, particularly in 
the work place.  The examiner should also 
specifically comment on the functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 
38 C.F.R. §§ 4.40, and 4.45.  What this 
means is that if functional loss due to 
pain on undertaking motion, or weakened 
movement, or fatigability, or 
incoordination is observed on 
examination, the severity of any such 
symptom(s) should be reported.  If no 
such symptom is observed on examination, 
the physician should state that no such 
symptoms were found.  Any commentary less 
clear than this should be avoided.  

The examiner should also comment on the 
presence or absence of recurrent 
subluxation or lateral instability and, 
if present, whether either or both is 
slight, moderate or severe.  

4.  Thereafter, the RO should review the 
report of the above orthopedic 
examination to ensure that the examiner 
has complied with the instructions of 
this remand.  Then, the RO should 
readjudicate the veteran's claim for a 
higher rating for the left knee disorder.  
The basis of the assigned rating should 
be made clear in the rating decision.  In 
the event the left knee disability 
warrants separate ratings-under 
Diagnostic Codes 5257 and 5003-5010, the 
full rationale and supporting evidence 
for such should be set forth.  Attention 
in this regard is again directed to the 
guidance expressed in the opinions of 
VA's General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 
(VAOPGCPREC 9-98).  Inasmuch as this 
claim arises from an appeal of an initial 
rating action, consideration should be 
given to whether "staged ratings" are 
warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999)

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with precedent 
opinions by the VA General Counsel, precedent decisions by 
the Court, and the Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




